Citation Nr: 0300520	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-04 707	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as secondary 
to smoking-related nicotine dependence.  

2.  Entitlement to service connection for a nervous 
condition, claimed as secondary to smoking-related 
nicotine dependence.  

3.  Entitlement to service connection for a disability 
manifested by fatigue, claimed as secondary to smoking-
related nicotine dependence.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel
INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions which denied service 
connection for COPD, a nervous condition and fatigue, all 
claimed as secondary to smoking-related nicotine 
dependence.  

In May 2002, the Board undertook additional development of 
the issues currently on appeal.  The additional 
development has been completed and those issues are now 
ready for appellate consideration.  In November 2002, the 
Board wrote the veteran and informed him of the additional 
evidence received in regard to those issues and provided 
copies of the evidence for his review.  The veteran was 
informed that he had 60 days to submit additional evidence 
or argument in response to the new evidence.  In November 
2002, the veteran indicated that he had no further 
evidence or argument to present.  

The Board notes that additional medical evidence, 
consisting of VA treatment records and the report from the 
September 2002 VA medical examination were received by the 
Board.  The Board has considered this newly submitted 
evidence in its decision herein.  Although the veteran did 
not submit a waiver of RO consideration of this evidence, 
the Board notes that there is no longer a regulatory 
requirement that the veteran waive RO consideration of 
such evidence.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  The record includes an uncontradicted VA medical 
opinion indicating that the veteran likely acquired 
nicotine dependence during military service.

3.  The record includes an uncontradicted VA medical 
opinion indicating that nicotine dependence caused the 
veteran's current COPD.  

4.  The medical evidence of record does not show that the 
veteran currently suffers from a chronic "nervous" 
condition or a chronic disorder manifested by fatigue.  As 
a result of this decision, service connection for a 
psychiatric disorder, characterized as nicotine dependence 
will be granted.  Other acquired psychiatric pathology has 
not been shown.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, nicotine dependence was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5100 et. seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, and 
3.326 (2002).  

2.  Chronic obstructive pulmonary disease is proximately 
due to or the result of nicotine dependence.  38 U.S.C.A. 
§§ 1110, 1131, 5100 et. seq. (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.310 (2002).  

3. Claimed disorders manifested by fatigue and "bad 
nerves" were neither incurred in nor aggravated by the 
veteran's active military service, nor were the disorders 
the proximate result of any service-related nicotine 
dependence.  38 U.S.C.A. §§ 1110, 1131, 1153,; 5100 et. 
seq. (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.306; 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decisions and statements of the case, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in correspondence dated in August 
2001.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, 
even without specific notice as to which party will get 
which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, 
unless clearly attributable to intercurrent causes.  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  When service connection is thus established 
for a secondary condition, the secondary condition shall 
be considered a part of the original condition. 38 C.F.R. 
§ 3.310 (2002).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A review of the veteran's service medical records reflects 
is entirely negative for treatment, complaints or 
diagnosis of a respiratory condition, a nervous condition 
or any chronic disorder manifested by fatigue.  

In a January 1998 VA medical statement, it was noted that 
psychical examination of the veteran reflected elevated 
blood pressure and enlarged lung fields.  The doctor 
indicated that both findings were consistent with chronic 
cigarette smoking.  

In a January 1998 lay statement, a friend of the veteran's 
indicated that he had known him for over thirty years.  He 
stated that the veteran did not smoke cigarettes prior to 
his service enlistment.  It was noted that after his 
military discharge, the veteran smoked cigarettes for at 
least thirty years.  

In a March 1998 statement in support of his claim, the 
veteran indicated that he began smoking cigarettes in 1955 
while stationed in Germany.  He reported that he received 
cigarettes in his C-rations during active duty.  The 
veteran indicated that he initially smoked approximately 
ten cigarettes per day which increased to 1 and 1/2 packs 
per day during service.  The veteran reported that he was 
treated with inhalers and other medication for persistent 
coughing shortly after he began smoking.  The veteran 
related that he currently smoked 2 1/2 packs of cigarettes 
per day.  He stated that he attempted to stop smoking on 
at least three occasions over the years.  He said that he 
currently experiences shortness of breath with extreme 
nervousness and anxiety.  

VA medical records dated from November 1992 to December 
1997 reflect the veteran's treatment for a variety of 
conditions including hypertension, a skin disorder, and 
opioid abuse.  A November 1992 radiology report revealed 
evidence of COPD with no active lung disease.  

VA medical records dated from February 2000 to December 
2000 show that the veteran was seen for a variety of 
conditions, including COPD.  A May 2000 record notes that 
the veteran had multiple risk factors for coronary artery 
disease which included dyspnea on exertion and infrequent 
chest pain.  In August 2000, the veteran reported a long 
history of dyspnea on exertion which was significantly 
limiting for the past 3-4 years.  Chronic orthopnea was 
also noted.  A chest X-ray was consistent with emphysema.  
An October 2000 record reflects that the veteran was seen 
with complaints of dyspnea on exertion; however, a chest 
X-ray did not support a presumptive diagnosis of 
emphysema.  It was noted that pulmonary function tests 
(PFT) showed some evidence of air trapping; however, his 
forced expiratory volume after one minute (FEV1) was 
abnormally good for the severity of his complaints.  A 
December 2000 medical record notes a diagnostic assessment 
of mild COPD.  

During the February 2002 Board hearing, the veteran 
testified that he was provided cigarettes during active 
service and developed an addiction to nicotine.  He 
related that after his service discharge he smoked 2-3 
packs per day of cigarettes until he developed severe 
wheezing 6-7 years ago.  The veteran indicated that he 
used an inhaler three times per day for his respiratory 
symptoms.  He said that his symptoms of fatigue were 
related to his pulmonary problems and other systems as 
well.  He indicated that his nervous problem was related 
to his history of smoking.  

VA medical records dated from December 2000 to September 
2002 generally reflect the veteran's treatment for 
substance abuse and other conditions.  A December 2000 
record reflects a diagnosis of mild COPD.  An August 2001 
record notes that the veteran continued to use an inhaler 
and had shortness of breath only when walking.  The 
diagnosis was COPD.  An August 2002 record shows that the 
veteran reported that he had anxiety due to smoking and 
that cigarettes caused his "nerves to be bad.  Another 
August 2002 record noted a diagnostic assessment of COPD, 
stable.  

On VA examination in September 2002, it was noted that the 
examiner reviewed the veteran's military medical records 
and claims file. The examiner indicated that diagnoses 
noted in his clinical records included COPD, gout, 
hypertension, and opioid dependence, continuous use, 
currently on methadone.  The veteran related that he 
stopped smoking about 7 and 1/2 years ago.  He said that he 
began smoking at the age of 18 or 19 while in the Army and 
continued to smoke for 40 years, up to 3 packs of 
cigarettes per day.  At the time of his service discharge, 
the veteran reported that he smoked about 1 and 1/2 to 2 
packs of cigarettes per day.  He said that he tried to 
stop smoking about 15 to 20 times and would usually 
succeed for about 2 to 3 days, but would then start 
smoking again.  The veteran indicated that he was an 
athletic person before entering the military; however, his 
stamina and activity level decreased after his service 
discharge due to shortness of breath.  The veteran 
complained of a productive cough since 1956.  He stated 
that before he stopped smoking he coughed and wheezed on a 
daily basis.  He said that since he stopped smoking, he 
has attacks of wheezing about 3 to 4 times per week.  
Shortness of breath on exertion was also noted.  The 
veteran reported that when he smoked he was tense and 
nervous; his hands would shake and he would talk rapidly 
and loudly.  On physical examination, no clubbing or 
cyanosis of the fingers was noted.  There was no abnormal 
jungular venous distension.  Heart rhythm was regular with 
no murmurs, rubs, or gallops heard. No abnormalities were 
heard on palpation, percussion or auscultation of the 
chest.  The veteran underwent pulmonary function tests 
(PFT); however, despite multiple attempts, he was unable 
to complete testing in a satisfactory and reliable manner.  
Chest x-rays studies revealed prominent lung markings with 
no recent pulmonary infiltrate.  The diagnoses included 
COPD, mild to moderate and nicotine dependence, resolved.  
The examiner opined that the veteran's nervous disorder 
was anxiety related to the nicotine dependence.  It was 
also noted that fatigue was due to shortness of breath and 
decreased exercise capacity, secondary to his respiratory 
condition.  The examiner indicated that the veteran's 
nicotine dependence as likely as not did develop during 
his period of active service.  It was opined that the 
veteran's respiratory condition was most likely due to 
cigarette smoking and he continued to smoke due to 
nicotine dependence that he incurred in service.  The 
examiner related that his anxiety is due to nicotine 
dependence.  Fatigue was noted as directly related to his 
respiratory condition.  

Legislation was enacted prohibiting service connection for 
a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products by a claimant during the claimant's military 
service.  38 U.S.C.A. § 1103 (West Supp. 2001); see also 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  
However, the new section 1103 applies only to claims filed 
after June 9, 1998, and does not affect claimants who 
filed claims on or before June 9, 1998, such as the claim 
filed in 1997 by the veteran in this case.  

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or 
disability may be awarded: 1) on a direct basis if the 
evidence establishes that an underlying disease or injury 
was caused by tobacco use during service, and 2) on a 
secondary basis in cases of death or disability 
attributable to tobacco use subsequent to military service 
if nicotine addiction arose in service and was proximate 
cause of the death or disability.  

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco 
use during service is compensable under the law governing 
VA benefits.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This 
does not mean that service connection will be established 
for a disease related to tobacco use if the claimant 
smoked during service.  Id.  Rather, any disability 
related to tobacco use that is not diagnosed until after 
service would not be precluded from service connection; 
however, it must be demonstrated that the disability 
resulted from use of tobacco during service, and the 
possible effect of smoking before or after service must be 
taken into consideration.  

A more recent opinion by the VA General Counsel was issued 
to clarify when service connection may be granted for 
tobacco-related disability on the basis that such 
disability is secondary to nicotine dependence that arose 
from a claimant's tobacco use during service.  VAOPGCPREC 
19-97.  VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See VAOPGCPREC 19-97.  Whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted 
from nicotine dependence arising in service, and therefore 
is secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon affirmative answers to the 
following two questions: [1] whether the claimant acquired 
a dependence on nicotine in service; and [2] whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the claimant.  If each of these two questions 
is answered in the affirmative, service connection may be 
established on a secondary basis.  VAOPGCPREC 19-97.  

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a 
medical issue.  VAOPGCPREC 19-97.  According to the Fourth 
Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM- IV), nicotine dependence is recognized as a 
substance abuse disorder.  VAOPGCPREC 19-97; see also DSM 
IV at 108-09, 133-34.  

In a case where, as a result of nicotine dependence 
acquired in service, a claimant continued to use tobacco 
products following service, the decision would have to be 
made whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which the 
claim was predicated.  VAOPGCPREC 19-97.  With regard to 
proximate causation, if it is determined that, as a result 
of nicotine dependence acquired in service, a claimant 
continued to use tobacco products following service, it 
must be considered whether there was a supervening cause 
of the claimed disability that severs the causal 
connection to the service-acquired nicotine dependence.  
Id.  

In other words, for claims alleging a direct link between 
tobacco use in service and a current disability, the 
claimant must provide medical evidence of a current 
disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between 
the current disability and tobacco use during active 
service.  See Veterans Benefits Administration letter 97-
09 (January 28, 1997).  For claims alleging secondary 
service connection for a current disease on the basis of 
nicotine dependence acquired in service, the claimant must 
provide medical evidence of a current disability, medical 
evidence that nicotine dependence arose in service, and 
medical evidence of a relationship between the current 
disability and the nicotine dependence.  See Under 
Secretary of Benefits letter 20-97-14 (July 24, 1997).  It 
must also be determined whether post-service tobacco use 
became a supervening cause of the claimed death or 
disability.  

In this case, the veteran has asserted that he began 
smoking cigarettes and developed an addiction to nicotine 
while in the military, and that the addiction led to COPD, 
fatigue and a nervous condition.  The veteran served on 
active duty from 1954 to 1956.  His total active service 
amounted to approximately 2 years.  He has stated that he 
began smoking cigarettes during his active military 
service, and other medical evidence reflects that he was a 
heavy smoker for over 30 years.  His service medical 
records are not revelatory in this regard, but lay 
evidence is of record supporting the allegation that he 
started smoking during service.  There is no competent 
evidence to contradict such assertions.  Accordingly, it 
is found as a fact that he did begin to use tobacco on 
active service.  

The evidence shows that the veteran developed COPD in the 
1990's.  While there is no active service record to prove 
or disprove the development of nicotine 
addiction/dependence, a VA examiner has concluded that the 
veteran's nicotine addiction was acquired in service and 
that the use of tobacco attributable to nicotine 
dependence caused his respiratory condition, diagnosed as 
COPD.  Furthermore other medical records have linked the 
veteran's COPD to cigarette smoking which began during 
service.  The record contains virtually no evidence to 
rebut the VA medical reports that support the veteran's 
claim.  

The complete medical evidence shows, as specified above, 
that COPD is materially attributable to long-term tobacco 
consumption induced by nicotine dependence which began in 
service.  The Board notes that it is neither claimed nor 
shown that COPD was present during or until many years 
following active duty. 

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Based upon all the evidence, particularly the lay 
statements indicating that the veteran had incurred 
nicotine dependence in service and the 2002 VA opinion 
after a review of the claims folder, the Board concludes 
that the claim for service connection for COPD is 
medically supported.  

With regard to the veteran's claim for service connection 
for a disability manifested by "tiredness" and "bad 
nerves", the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  Here the 
medical records on file are devoid of diagnoses of a 
chronic nervous disorder or a chronic fatigue disorder.  
Rather, the evidence reflects that fatigue constitutes 
symptomatology directly related to his respiratory 
condition.  It has been suggested that he also has some 
anxiety related to nicotine dependence.  In this instance, 
while the veteran claims that he has chronic disorder of 
"tiredness" and "bad nerves", there is no medical evidence 
to that effect.  There is no clinical evidence contained 
in the claims file of treatment, diagnoses or findings of 
separate, chronic disabilities manifested by "bad nerves" 
or "tiredness."  In this regard, the Board notes that the 
VA examiner in 2002 reported that the veteran's fatigue 
symptoms were directly related to his respiratory 
condition, diagnosed as COPD.  The veteran's reports of a 
history of such disorders alone cannot satisfy the 
criteria for a current disability.  

The Board has also considered the veteran's statements 
that he has current chronic disorders of "bad nerves" and 
"tiredness."  Although his statements and testimony are 
probative of symptomatology, they do not constitute 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992).  He lacks the medical expertise to offer an 
opinion as to the existence of the claimed disabilities, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of 
continuity of relevant symptomatology, service connection 
is not warranted for chronic nervous and fatigue 
disorders.  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran became addicted to 
nicotine while in miliary service and this addiction 
caused his current COPD.  Given that a current diagnosis 
of COPD is found in the record and because it appears from 
the evidence that COPD was as likely as not secondary to 
nicotine dependence incurred while in military service, 
the Board finds that a grant of service connection for 
COPD is warranted.  However, service connection for 
disabilities manifested by "bad nerves" and fatigue is 
denied.  


ORDER

Service connection for nicotine dependence is granted.  

Service connection for COPD, as secondary to nicotine 
dependence is granted.  

Service connection for a chronic disability manifested by 
fatigue is denied.  

Service connection for a "nervous" condition is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

